Exhibit 10.1



THIRD AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
BY AND BETWEEN
CIFC CORP.
AND
DFR HOLDINGS, LLC




Dated as of December 2, 2013





NY\6038815.13

--------------------------------------------------------------------------------




TABLE OF CONTENT
Table of Contents


 
 
 
 
Page
Article I GENERAL
 
 
1
 
Section 1.1Effective Date
 
2
 
Section 1.2Definitions
 
2
 
Section 1.3Construction
 
8
 
Section 1.4Disclaimer of “Group” Status
8
 
 
 
 
 
Article II REPRESENTATIONS AND WARRANTIES
 
9
 
Section 2.1Representations and Warranties of the Company
9
 
Section 2.2Representations and Warranties of the Investor
9
 
 
 
 
Article III BOARD OF DIRECTORS
 
10
 
Section 3.1Board of Directors
 
10
 
Section 3.2Controlled Company Exemption
 
14
 
Section 3.3Committee Membership
 
14
 
Section 3.4Board Observers
 
15
 
Section 3.5Transactions with Related Persons
 
15
 
Section 3.6Preemptive Rights
 
15
 
Section 3.7Standstill
 
16
 
 
 
 
Article IV NON SOLICITATION
 
18
 
Section 4.1Non Solicitation
 
18
 
 
 
 
Article V MISCELLANEOUS
 
18
 
Section 5.1Termination of Agreement
 
18
 
Section 5.2Expenses
 
19
 
Section 5.3Notices
 
19
 
Section 5.4Governing Law
 
20
 
Section 5.5Consent to Jurisdiction
 
20
 
Section 5.6Specific Performance
 
21
 
Section 5.7Waiver of Jury Trial
 
21
 
Section 5.8Binding Effect; Persons Benefiting; Assignment
 
21
 
Section 5.9Counterparts
 
21
 
Section 5.10Entire Agreement
 
21
 
Section 5.11Severability
 
21
 
Section 5.12Amendments and Waivers
 
22
 
Section 5.13Delays or Omissions
 
22
 
Section 5.14Mutual Drafting; Interpretation
 
22











--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
THIS THIRD AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of December 2,
2013 (this “Agreement”), is by and between CIFC Corp., a Delaware corporation
(formerly Deerfield Capital Corp.) (the “Company”), and DFR Holdings, LLC, a
Delaware limited liability company (“DFR Holdings” or the “Investor,” and
together with the Company, the “Parties”).
WHEREAS, DFR Holdings and CIFC Parent Holdings LLC, a Delaware limited liability
company (“CIFC Parent”), have entered into that certain Stock Purchase
Agreement, dated as of the date hereof (the “Stock Purchase Agreement”),
pursuant to which DFR Holdings agreed to purchase and CIFC Parent agreed to sell
to DFR Holdings all of CIFC Parent’s interests in the Company, consisting of
9,090,909 shares of Common Stock, on the terms and conditions of the Stock
Purchase Agreement;
WHEREAS, following the closing of the Stock Purchase Agreement (the “Closing”),
DFR Holdings will own (a) 13,636,364 shares of common stock of the Company, par
value $0.001 per share (“Common Stock”) plus such additional shares of Common
Stock acquired from GE Capital Equity Investments, Inc. (“GECEII”) pursuant to
GECEII’s exercise of its tag-along rights as described in the Stock Purchase
Agreement, and (b) Senior Subordinated Convertible Notes in the original
principal amount of twenty-five million dollars ($25,000,000) and due December
9, 2017 (the “Convertible Notes”), which are convertible into shares of Common
Stock (the “Conversion Shares”);
WHEREAS, the Company, DFR Holdings and CIFC Parent are parties to the Second
Amended and Restated Stockholders Agreement, dated as of September 24, 2012 (the
“Original Agreement”);
WHEREAS, the execution and delivery of this Agreement is a condition to DFR
Holdings entering into the Stock Purchase Agreement;
WHEREAS, pursuant to Section 5.12 of the Original Agreement, the Original
Agreement may be amended by a written instrument executed by each of the Company
and DFR Holdings, approved by a majority of the Independent Directors (as
defined in the Original Agreement) then serving on the board of directors of the
Company (the “Board”) and consented to by CIFC Parent (such consent having been
given in the Stock Purchase Agreement); and
WHEREAS, this Agreement was approved by a majority of the Independent Directors
(as defined in the Original Agreement) then serving on the Board at a meeting of
the Independent Directors held on November 27, 2013.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

NY\6038815.1    1    

--------------------------------------------------------------------------------




Article I
GENERAL
Section 1.1    Effective Date. This Agreement shall not be effective, and the
Parties shall not be bound by any obligations hereunder and shall remain subject
to the Original Agreement, until the Closing occurs and at which time this
Agreement shall be in full force and effect (the “Effective Date”).
Section 1.2    Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; provided, that for purposes of this
Agreement, the Company and its Subsidiaries shall not be deemed to be Affiliates
of the Investor and the Investor shall not be deemed to be an Affiliate of the
Company and its Subsidiaries. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.
“Agreement” has the meaning assigned in the preamble.
“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares: (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of sixty (60) days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing). For purposes of this Agreement, (x) a Person shall be deemed to
Beneficially Own any securities Beneficially Owned by its Affiliates or any
“group” (as contemplated by Exchange Act Rule 13d-5(b)) of which such Person or
any such Affiliate is or becomes a member, (y) for the avoidance of doubt, DFR
Holdings shall be deemed to Beneficially Own the Conversion Shares (assuming all
Conversion Shares then issuable pursuant to the Convertible Notes Beneficially
Owned by the DFR Holdings Holders are outstanding), and (z) for the avoidance of
doubt, neither the Investor nor any of its Affiliates shall be deemed to
Beneficially Own the GE Shares or the GE Warrant Shares, to the extent
outstanding. The term “Beneficially Own” shall have a correlative meaning.
“Board” has the meaning assigned in the recitals.

2    
NY\6038815.13

--------------------------------------------------------------------------------




“Cap Percentage” means, in respect of the Investor, ninety percent (90%).
“CIFC Parent” has the meaning assigned in the preamble.
“Closing” has the meaning assigned in the recitals.
“CN CDO Issuer” means each of ColumbusNova CLO Ltd. 2006-I, ColumbusNova CLO
Ltd. 2006-II, ColumbusNova CLO Ltd. 2007-I and ColumbusNova CLO Ltd. 2007-II.
“Common Stock” has the meaning assigned in the recitals.
“Company” has the meaning assigned in the preamble.
“Company CDO Issuer” means each DCM CDO Issuer and each CN CDO Issuer.
“Company CDO Issuer Documents” means each final or supplemental offering
memorandum, indenture and supplemental indenture, management agreement, trust
agreement, collateral administration agreement, insurance agreement, hedge
agreement and swap agreement entered into, or used in connection with an
offering of securities, by a Company CDO Issuer.
“Company CDO Management Agreement” means the collateral management agreement
between the Company or applicable Subsidiary of the Company and each Company CDO
Issuer.
“Company Client” means any Person whose assets, or the assets of whose clients,
are being managed by the Company or any of its Subsidiaries pursuant to an
investment advisory or similar agreement.
“Company Investor” means any Person or entity that is an investor, lender or
wrapper in any investments or investment products (including any collateralized
debt obligations, collateralized loan obligations, funds and any separately
managed accounts), whether now or hereafter existing, that are managed by the
Company or any of its Subsidiaries.
“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.
“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation (for the avoidance of doubt,
including any certificates of designation with respect to capital stock of such
Person), corporate charter or memorandum and articles of association, as the
case may be, and bylaws, with respect to any Person that is a partnership, its
certificate of partnership and partnership agreement, with respect to any Person
that is a limited liability company, its certificate of formation and limited
liability company or operating agreement, with respect to any Person that is a
trust or other entity, its declaration or agreement of trust or other
constituent document, and with respect to any other Person, its comparable
organizational documents, in each case, as amended or restated.

3    
NY\6038815.13

--------------------------------------------------------------------------------




“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.
“Conversion Shares” has the meaning assigned in the recitals.
“Convertible Notes” has the meaning assigned in the recitals.
“Cure Period” has the meaning assigned in Section 3.1(d)(iii).
“Cure Purchase” has the meaning assigned in Section 3.1(d)(iii).
“CypressTree CLO Issuer” means each of Primus CLO I, Ltd., Primus CLO II, Ltd.,
Hewett's Island CLO I-R, Ltd., Hewett's Island CLO II, Ltd., Hewett's Island CLO
III, Ltd., Hewett's Island CLO V, Ltd., Hewett's Island CLO VI, Ltd., WhiteBark
Pine I, Ltd. and CypressTree Synthetic CDO Limited, and any co-issuer of any of
the foregoing.
“DCM CDO Issuer” means each of Bridgeport CLO Ltd., Bridgeport CLO II Ltd.,
Buckingham CDO Ltd., Buckingham CDO II Ltd., Buckingham CDO III Ltd., Burr Ridge
CLO Plus Ltd., DFR Middle Market CLO Ltd., Cumberland II CLO Ltd., Forest Creek
CLO Ltd., Gillespie CLO PLC, Knollwood CDO Ltd., Knollwood CDO II Ltd., Long
Grove CLO Ltd., Market Square CLO Ltd., Marquette Park CLO Ltd., Mid Ocean CBO
2000-1 Ltd., Mid Ocean CBO 2001-1 Ltd., NorthLake CDO I, Limited, Pinetree CDO
Ltd., River North CDO Ltd., Rosemont CLO, Ltd., Schiller Park CLO Ltd., Valeo
Investment Grade CDO Ltd., Valeo Investment Grade CDO II Ltd., Robeco CDO II
Limited and Mayfair Euro CDO I B.V.
“Denominator Shares” means, as of the applicable measurement date, together, the
sum of (i) the outstanding shares of Common Stock and any Other Capital Stock,
(ii) the Conversion Shares issuable upon the conversion of the aggregate amount
Convertible Notes then outstanding (calculated assuming all Conversion Shares
then issuable pursuant to the Convertible Notes are outstanding), (iii) any
issued GE Warrant Shares, and (iv) Warrant Shares issuable to the Initial Holder
(as defined in the GE Warrant) upon exercise of the GE Warrant.
“DFR Holdings” has the meaning assigned in the preamble.
“DFR Holdings Holders” means, collectively, DFR Holdings and any Person that is
both a stockholder of the Company and an Affiliate of DFR Holdings and any
successors thereto.
“DFR Holdings Shares” means, as of the applicable measurement date, the sum of
the shares of Common Stock and Other Capital Stock Beneficially Owned by the DFR
Holdings Holders (including, for the avoidance of doubt, the Conversion Shares
assuming all Conversion Shares then issuable pursuant to the Convertible Notes
Beneficially Owned by the DFR Holdings Holders are outstanding) and any shares
of Common Stock or other securities issued in respect thereof or into which such
shares of Common Stock or other securities shall be converted in connection with
stock splits, reverse stock splits, stock dividends or distributions,
combinations or any similar recapitalizations after the date of this Agreement.

4    
NY\6038815.13

--------------------------------------------------------------------------------




“Dilution Notice” has the meaning assigned in Section 3.1(d)(iii).
“Director” means any member of the Board.
“Effective Date” has the meaning assigned in Section 1.1.
“Equity Interest” means any type of equity ownership in an entity, including
partnership interests in a general partnership or limited partnership,
membership interests in a limited liability company, stock or similar security
in a corporation or the comparable instruments for any other entity or any other
interest entitling the holder thereof to participate in the profits of such
entity, the proceeds or the disposition of such entity or any portion thereof or
to vote for the governing body of such entity.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“GE Holder” has the meaning ascribed to “Investor Holder” in the GE Investment
Agreement.
“GE Investment Agreement” means the Investment Agreement, dated as of September
24, 2012, by and among the Company and GECEII.
“GE Shares” means, as of the applicable measurement date, the sum of the shares
of Common Stock and Other Capital Stock Beneficially Owned by the GE Holders and
any shares of Common Stock or other securities issued in respect thereof or into
which such shares of Common Stock or other securities shall be converted in
connection with stock splits, reverse stock splits, stock dividends or
distributions, combinations or any similar recapitalizations after the date of
this Agreement
“GE Warrant” has the meaning ascribed to “Investor Warrant” in the GE Investment
Agreement.
“GE Warrant Shares” has the meaning ascribed to “Warrant Shares” in the GE
Investment Agreement.
“GECEII” has the meaning assigned in the recitals.
“Governmental Approvals” means all Consents of a Governmental Authority required
in connection with the transactions contemplated hereby.
“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.
“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) the Corporate Governance Guidelines of the
Company then in effect and (b)(i) applicable NASDAQ rules, as such rules may be
amended, supplemented or replaced from

5    
NY\6038815.13

--------------------------------------------------------------------------------




time to time, or (ii) if the Common Stock is listed on a securities exchange or
quotation system other than NASDAQ, any comparable rule or regulation of the
primary securities exchange or quotation system on which the Common Stock is
listed or quoted (whether by final rule or otherwise); provided, that,
notwithstanding anything herein to the contrary, a Director shall not be an
“Independent Director” if such Director would not be independent of each
Investor under applicable state corporate law. The fact that an individual has
been designated by the Investor for nomination pursuant to this Agreement will
not, in and of itself, disqualify that individual as an Independent Director
“Investor” has the meaning assigned in the preamble.
“Investor Shares” means the DFR Holdings Shares.
“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).
“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.
“Management Agreement” means the Management Agreement by and between the Company
and Bounty Investments, LLC, dated as of September 24, 2012.
“NASDAQ” means the NASDAQ Stock Market LLC.
“Necessary Action” means, with respect to a specified result, all reasonable
actions (to the extent not prohibited by Law) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
Investor Shares, (ii) causing the adoption of stockholders’ resolutions and
amendments to the Constituent Documents of the Company, (iii) refraining from
objecting and waiving any available statutory appraisal or similar rights,
(iv) executing agreements and instruments, (v) obtaining, or causing to be
obtained, all Governmental Approvals and Third Party Consents, (vi) nominating
or electing any members of the Board, (vii) removing any members of the Board
whom the person obliged to take the Necessary Action has the right to remove,
and (viii) calling or causing to be called a special meeting of the Board or
stockholders of the Company.
“New Shares” means any Equity Interests of the Company or any of its
Subsidiaries, including Common Stock or Other Capital Stock, whether authorized
or not by the Board or any committee of the Board, and rights, options, or
warrants to purchase any Equity Interest, and securities of any type whatsoever
that are, or may become, convertible into any Equity Interest; provided,
however, that the term “New Shares” shall not include: (i) securities issued to
employees, consultants, officers and directors of the Company, pursuant to any
arrangement approved by the Board or the Board’s compensation committee; (ii)
securities issued as consideration in the acquisition of another business or
assets of another Person by the Company by merger or purchase of the assets or
shares, reorganization or otherwise; (iii) securities issued

6    
NY\6038815.13

--------------------------------------------------------------------------------




pursuant to any rights or agreements, including, without limitation, convertible
securities, options and warrants, provided, that either (x) the Company shall
have complied with Section 3.6 with respect to the initial sale or grant by the
Company of such rights or agreements or (y) such rights or agreements existed
prior to the Closing (it being understood that any modification or amendment to
any such pre-existing right or agreement subsequent to the Closing with the
effect of increasing the percentage of the Company’s fully-diluted securities
underlying such rights agreement shall not be included in this clause (iii));
(iv) securities issued in connection with any stock split, stock dividend,
recapitalization, reclassification or similar event by the Company;
(v) Conversion Shares issued upon conversion of any portion of the then
outstanding Convertible Notes; (vi) warrants issued to the lender in a bona fide
debt financing; (vii) securities registered under the Securities Act that are
issued in an underwritten public offering; (viii) any right, option, or warrant
to acquire any security convertible into the securities excluded from the
definition of New Shares pursuant to clauses (i) through (vii) above; (ix) any
issuance by a Subsidiary of the Company to the Company or a wholly-owned
Subsidiary of the Company; (x) GE Warrant Shares issued upon exercise of any
portion of the GE Warrant; and (xi) any issuance as to which the Investor elects
to waive the rights set forth in Section 3.6.
“New Shares Notice” has the meaning assigned in Section 3.6(b).
“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board.
“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.
“Original Agreement” has the meaning assigned in the recitals.
“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.
“Outstanding Stock” means, as of the applicable measurement date, together, the
sum of (i) the outstanding shares of Common Stock and any Other Capital Stock
and (ii) the Conversion Shares issuable upon the conversion of the aggregate
amount Convertible Notes then outstanding (calculated assuming all Conversion
Shares then issuable pursuant to the Convertible Notes are outstanding).
“Parties” has the meaning assigned in the recitals.
“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.
“Pro Rata Portion” has the meaning assigned in Section 3.6(a).
“Preemptive Right” has the meaning assigned in Section 3.6(a).

7    
NY\6038815.13

--------------------------------------------------------------------------------




“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of September 24, 2012, by and among the
Company, DFR Holdings, CIFC Parent and GECEII.
“SEC” means the United States Securities and Exchange Commission or any
successor entity thereto.
“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any Party or any of their respective Subsidiaries is
otherwise subject.
“Stock Purchase Agreement” has the meaning assigned in the recitals.
“Subsidiary” means, with respect to any Person, a corporation or other Person of
which more than fifty percent (50%) of the voting power of the outstanding
voting Equity Interests or more than fifty percent (50%) of the outstanding
economic Equity Interest is held, directly or indirectly, by such Person.
“Tail Period” has the meaning assigned in Section 4.1.
“Termination Notice” has the meaning assigned in Section 5.1(a)(ii).
“Third Party Consents” means all consents or waivers or notices to any party
(other than a Governmental Authority) to any Contract to which any of the
Parties hereto is a party or by which any of their respective assets or
properties are bound.
“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.
Section 1.3    Construction. Unless the context of this Agreement clearly
requires otherwise: (i) references to the plural include the singular and vice
versa; (ii) references to one gender include all genders; (iii) whenever the
words “include,” “includes” or “including” are used in this Agreement they will
be deemed to be followed by the phrase “without limitation;” (iv) the words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (v) when a reference is made in this Agreement to a Section,
Schedule, Exhibit or Annex, such reference shall be to a Section, Schedule,
Exhibit or Annex of this Agreement unless otherwise indicated; (vi) all
references in this Agreement to “$” are intended to refer to U.S. dollars;
(vii) unless otherwise specifically provided for herein, the term “or” shall not
be deemed to be exclusive; and (viii) any reference to Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder. The table of contents

8    
NY\6038815.13

--------------------------------------------------------------------------------




and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Section 1.4    Disclaimer of “Group” Status. DFR Holdings hereby expressly
disclaims Beneficial Ownership of any Equity Interests in the Company held by
GECEII and its Affiliates. This Agreement shall not constitute a written or oral
agreement by DFR Holdings or any Affiliate of DFR Holdings to act together with
GECEII or any of its Affiliates for the purpose of acquiring, holding, voting or
disposing of any Equity Interests in the Company.
Article II    
REPRESENTATIONS AND WARRANTIES
Section 2.1    Representations and Warranties of the Company. The Company
represents and warrants to DFR Holdings as of the Effective Date that:
(a)    The Company is duly incorporated, validly existing and in good standing
under the Laws of Delaware with all requisite power and authority required to
conduct its business as presently conducted.
(b)    The Company has all requisite corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by the Company of this Agreement and the performance by
the Company of its obligations hereunder have been duly authorized by all
requisite corporate action of the Company. No other action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement.
(c)    This Agreement has been duly executed and delivered by the Company and,
assuming this Agreement has been duly authorized, executed and delivered by DFR
Holdings, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and (ii) general principles of equity, regardless
of whether enforcement is sought in equity or at Law.
(d)    Other than any filings required by the Exchange Act (which the Company
shall file with the SEC when and as the same is due), the execution and delivery
of this Agreement and the performance by the Company of its obligations under
this Agreement: (i) does not violate any provision of the Constituent Documents
of the Company; and (ii)(A) does not conflict with or violate any applicable Law
of any Governmental Authority having jurisdiction over the Company or any part
of the properties or assets of the Company, (B) does not require the Consent of
any Person under, violate, result in the termination or acceleration of or of
any right under, give rise to or modify any right or obligation under (whether
or not in combination with any other event or circumstance), or conflict with,
breach or constitute a default under (in each case with or without notice, the
passage of time or both), any Contract to which the Company is a party or by
which any of its properties or assets is bound, (C) does not

9    
NY\6038815.13

--------------------------------------------------------------------------------




result in the creation or imposition of any Lien on any part of the properties
or assets of the Company, (D) does not violate any Order binding on the Company
or any part of its properties or assets, and (E) does not otherwise require any
Governmental Approvals or any Third Party Consents.
Section 2.2    Representations and Warranties of the Investor. The Investor
represents and warrants to the Company that as of the Effective Date:
(a)    the Investor is duly formed, validly existing and in good standing under
the Laws of Delaware with all requisite power and authority required to conduct
its business as presently conducted.
(b)    the Investor has all requisite limited liability power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by the Investor of this Agreement and the performance by
the Investor of its obligations hereunder have been duly authorized by all
requisite limited liability company action of the Investor. No other action on
the part of the Investor or its members is necessary to authorize the execution,
delivery and performance by the Investor of this Agreement.
(c)    This Agreement has been duly executed and delivered by the Investor and,
assuming this Agreement has been duly authorized, executed and delivered by the
Company, constitutes the legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies; and (ii) general principles of equity regardless
of whether enforcement is sought in equity or at Law.
(d)    Other than the filings required by Section 13 of the Exchange Act (which
the Investor shall file with the SEC when and as the same is due), the execution
and delivery of this Agreement by the Investor and the performance by the
Investor of its obligations under this Agreement: (i) does not violate any
provision of the Constituent Documents of the Investor; and (ii)(A) does not
conflict with or violate any applicable Law of any Governmental Authority having
jurisdiction over the Investor or any part of the properties or assets of the
Investor, (B) does not require the Consent of any Person under, violate, result
in the termination or acceleration of or of any right under, give rise to or
modify any right or obligation under (whether or not in combination with any
other event or circumstance), or conflict with, breach or constitute a default
under (in each case with or without notice, the passage of time or both), any
Contract to which the Investor is a party or by which any of its properties or
assets is bound, (C) does not result in the creation or imposition of any Lien
on any part of the properties or assets of the Investor, (D) does not violate
any Order binding on the Investor or any part of its properties or assets, and
(E) does not otherwise require any Governmental Approvals or any Third Party
Consents.
Article III    
BOARD OF DIRECTORS

10    
NY\6038815.13

--------------------------------------------------------------------------------




Section 3.1    Board of Directors.
(a)    Size of the Board. The Board shall consist of eleven (11) Directors. The
Investor agrees to take, or cause to be taken, all other Necessary Action, to
ensure that (x) the number of Directors constituting the Board shall be set and
remain at eleven (11) Directors and (y) each directorship shall be subject to
reelection at each annual meeting of the Company’s Stockholders (i.e., the Board
will not be “classified” or “staggered”).
(b)    Board Composition. Subject to Section 3.1(d) and Section 3.1(k) below,
(1) the Board shall nominate or cause to be nominated, and shall recommend for
election, individuals to serve as Directors in accordance with the designations
in this Section 3.1(b) and (2) the Investor agrees to take, or cause to be
taken, all Necessary Action, to ensure that at each annual or special meeting of
stockholders at which an election of Directors is held or pursuant to any
written consent of the stockholders, in each case that includes as a matter to
be acted upon by the stockholders the election of directors (including, without
limitation, the filling of a vacancy existing on the Board), such persons shall
be elected to the Board:
(i)    six (6) Directors designated by DFR Holdings (initially such Directors
shall be Andrew Intrater, Jason Epstein, Paul Lipari and such other individuals
designated by DFR Holdings on the Effective Date);
(ii)    the Company’s then serving Chief Executive Officer (the “CEO Director”);
(iii)    three (3) Independent Directors designated by the Nominating Committee;
provided, that the initial Independent Directors shall be Frederick Arnold,
Robert B. Machinist and Frank C. Puleo; and
(iv)    one (1) Director designated by the Nominating Committee.
(c)    Removal; Vacancy.
(i)    Except as provided in Section 3.1(d) or as required by applicable Law, no
Director designated pursuant to Section 3.1(b) above may be removed from office
unless (A) in the case of a Director designated by DFR Holdings pursuant to
Section 3.1(b)(i), such removal is directed or approved by DFR Holdings, (B) in
the case of a Director designated pursuant to Section 3.1(b)(iii) or Section
3.1(b)(iv), such removal is directed or approved by the Nominating Committee,
(C) in the case of the CEO Director, pursuant to Section 3.1(c)(iii). The
Investor shall vote its Investor Shares and take, or shall cause to be taken,
all other Necessary Action to effect any removal contemplated by this Section
3.1(c), subject, in the case of a removal pursuant to clause (B) of this Section
3.1(c)(i), to the prior approval of the Nominating Committee.
(ii)    Except as provided in Section 3.1(d), (A) upon the death, disability,
retirement, resignation or other removal of a Director designated by DFR
Holdings pursuant to Section 3.1(b)(i) above, the Board shall appoint as a
Director to fill the vacancy so

11    
NY\6038815.13

--------------------------------------------------------------------------------




created an individual designated by DFR Holdings, and (B) upon the death,
disability, retirement, resignation or other removal of a Director designated by
the Nominating Committee pursuant to Section 3.1(b)(iii) or Section 3.1(b)(iv),
the Board shall appoint as a Director to fill the vacancy so created an
individual designated by the Nominating Committee.
(iii)    If for any reason the CEO Director shall cease to serve as the Chief
Executive Officer of the Company, the Company shall seek to obtain the immediate
resignation of the CEO Director as a Director of the Company contemporaneously
with such CEO Director’s termination of service to the Company as its Chief
Executive Officer. In the event such resignation is not effective within ten
(10) days of such termination of service, upon the written request of the
Investor, the Company shall call a special meeting of stockholders or seek the
written consents of stockholders, in each case to approve or consent to the
removal of the CEO Director (to the extent permitted by Law and the Company’s
Constituent Documents). In connection with any such meeting or written consent,
the Investor shall vote its Investor Shares (A) to remove the former Chief
Executive Officer from the Board if such individual has not previously resigned
as a Director (to the extent permitted by Law and the Company’s Constituent
Documents) and (B) to elect such person’s replacement as Chief Executive Officer
of the Company (if any) as the new CEO Director. Any employment agreement
between the Company and the Chief Executive Officer of the Company shall contain
a requirement that the Chief Executive Officer of the Company resign as the CEO
Director contemporaneous with termination of his service as the Chief Executive
Officer of the Company. Notwithstanding anything to the contrary in the
foregoing, an individual who formerly served as the CEO Director and/or Chief
Executive Officer of the Company may be nominated, designated, and/or elected as
a Director of the Company (other than the CEO Director) in accordance with
Section 3.1(b) above.
(d)    Loss of DFR Holdings’ Right to Designate Director.
(i)    If the Investor Shares represent less than fifty percent (50%) but at
least forty percent (40%) of the Outstanding Stock, the number of Directors that
DFR Holdings shall be entitled to designate pursuant to Section 3.1(b)(i) shall
be reduced to five (5). If the Investor Shares represent less than forty percent
(40%) but at least thirty percent (30%) of the Outstanding Stock, the number of
Directors that DFR Holdings shall be entitled to designate pursuant to Section
3.1(b)(i) shall be reduced to four (4). If the Investor Shares represent less
than thirty percent (30%) but at least ten percent (10%) of the Outstanding
Stock, the number of Directors that DFR Holdings shall be entitled to designate
pursuant to Section 3.1(b)(i) shall be reduced to two (2). If the Investor
Shares represent less than ten percent (10%) but at least five percent (5%) of
the Outstanding Stock, the number of Directors that DFR Holdings shall be
entitled to designate pursuant to Section 3.1(b)(i) shall be reduced to one (1).
For the avoidance of doubt, if DFR Holdings ceases to Beneficially Own Investor
Shares representing at least five percent (5%) of the Outstanding Stock, DFR
Holdings shall not be entitled to designate any Director pursuant to Section
3.1(b)(i).
(ii)    To the extent that DFR Holdings ceases to have the right to designate a
Director pursuant to Section 3.1(d)(i), if requested by a majority of the
Directors then

12    
NY\6038815.13

--------------------------------------------------------------------------------




serving on the Board (other than any Director designated by DFR Holdings), DFR
Holdings shall promptly take all Necessary Action to cause the resignation of
that number of DFR Holdings -designated Directors as is required to cause the
remaining number of DFR Holdings-designated Directors to conform to Section
3.1(d)(i); provided, that DFR Holdings shall not be required to cause any DFR
Holdings-designated Director(s) to resign in accordance with this Section
3.1(d)(ii) as a result of a dilution of the Investor Shares (other than dilution
resulting from the issuance of New Shares) unless and until the Company complies
with procedures in Section 3.1(d)(iii) below. Promptly following any such
resignation in accordance with this Section 3.1(d)(ii), (A) if immediately
following such resignation the number of Directors serving on the Board is eight
(8) or more, DFR Holdings shall take, or cause to be taken, all Necessary Action
to reduce the size of the Board by the number of Directors who have so resigned,
and (B) if immediately following such Director’s resignation the number of
Directors serving on the Board is less than eight (8), if and only if requested
by a majority of the Independent Directors then serving on the Board, DFR
Holdings shall take, or cause to be taken, all Necessary Action to reduce the
size of the Board by the number of Directors who have so resigned.
(iii)    Notwithstanding anything in Section 3.1(d)(i) or Section 3.1(d)(ii) to
the contrary, if the Investor Shares represent a percentage of Outstanding Stock
that is less than the applicable minimum percentage specified in Section
3.1(d)(i) as a result of dilution of the Investor Shares, other than dilution
resulting from the issuance of New Shares, the Company shall deliver a written
notice to the Investor of such dilution event (the “Dilution Notice”). If (A)
within twenty (20) days following receipt of the Dilution Notice, DFR Holdings
gives the Company a written notice of its intention to acquire, directly or
indirectly through its Affiliates, an amount of Common Stock, Other Capital
Stock or Convertible Notes, such that immediately following such acquisition the
Investor Shares represent a percentage of Outstanding Stock equal to the
applicable minimum percentage of Outstanding Stock specified in Section
3.1(d)(i), as applicable (a “Cure Purchase”) within ninety (90) days of the
Company’s receipt of the Dilution Notice (the “Cure Period”) and (B) the Cure
Purchase is consummated during the Cure Period, then DFR Holdings shall not be
required to cause any Director(s) designated by DFR Holdings to resign in
accordance with Section 3.1(d)(ii).
(e)    Eligible Investor Shares. For the purpose of determining the number of
Directors DFR Holdings shall be entitled to designate for nomination pursuant to
this Section 3.1 at a stockholder meeting, the Investor Shares shall be
calculated as of the close of business on the last Trading Day of the month
immediately prior to the date on which the Nominating Committee designates the
Independent Director nominees for election at the relevant stockholder meeting.
(f)    Company Solicitation. The Company shall cause each individual designated
in accordance with Section 3.1(b) to be included in the Board’s “slate” of
nominees for the applicable meeting of stockholders and shall use commercially
reasonable best efforts to solicit from its stockholders eligible to vote for
the election of Directors proxies (i) in favor of the election of such
individuals and (ii) against removal of each such individual (to the extent such
individual is serving as a Director).

13    
NY\6038815.13

--------------------------------------------------------------------------------




(g)    Compensation and Benefits. The compensation and benefits of all Directors
shall be determined with the approval of a majority of the Board and a majority
of Independent Directors.
(h)    Indemnification. Notwithstanding anything to the contrary in Section
3.1(g), the Company shall to the maximum extent permitted under applicable Law,
indemnify and provide for the advancement of expenses to each Director
designated by the Investor, from and against any and all losses which may be
imposed on, incurred by, or asserted against such Director in any way relating
to or arising out of, or alleged to relate to or arise out of, the Director’s
service in that capacity pursuant to the Company’s Constituent Documents and an
indemnification agreement in the form heretofore provided to the Investor.
(i)    Insurance. The Directors designated by the Investor shall be covered by
the directors’ and officers’ liability insurance and fiduciary liability
insurance carried by the Company in an amount reasonably acceptable to the
Investor.
(j)    No Liability for Election of Recommended Directors. Neither DFR Holdings
nor any Affiliate of DFR Holdings, shall have any liability as a result of
designating an individual for election as a Director for any act or omission by
such designated individual in his or her capacity as a Director of the Company,
nor shall DFR Holdings have any liability as a result of voting for any such
designee in accordance with the provisions of this Agreement.
(k)    Designating Directors. Any Person designated as a Director pursuant to
Section 3.1(b) by DFR Holdings or the Nominating Committee shall be subject to
satisfaction of the requirements of applicable Law and corporate governance
policies adopted by the Board.
Section 3.2    Controlled Company Exemption.
(a)    The Investor shall take all Necessary Action for the Company to be
treated as a “controlled company” as defined by Rule 5615(c) of the NASDAQ
Marketplace Rules and make all necessary filings and disclosures associated with
such status. If, at any time, the Company ceases to qualify as a “controlled
company” under NASDAQ Marketplace Rules, the Investor shall take, or cause to be
taken, all Necessary Action to cause a sufficient number of their designees
(including Directors designated pursuant to Section 3.1(b)(iii)) to qualify as
Independent Directors to ensure that the Board complies with applicable NASDAQ
Marketplace Rules regarding the independence of the Board within the time
periods specified under Rule 5615(c)(3) of the NASDAQ Marketplace Rules.
(b)    For so long as the Company qualifies as a “controlled company” as defined
by Rule 5615(c) of the NASDAQ Marketplace Rules, the Company will elect to be a
“controlled company” for purposes of such applicable listing standards, and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination.
Section 3.3    Committee Membership.

14    
NY\6038815.13

--------------------------------------------------------------------------------




(a)    The Board shall establish and maintain:
(i)    a compensation committee, which shall include at least one (1)
Independent Director;
(ii)    a Nominating Committee which shall be comprised of three (3) Directors,
including (A) two (2) Directors designated by DFR Holdings so long as the
Investor Shares represent at least forty percent (40%) of the Outstanding Stock
or one (1) Director designated by DFR Holdings so long as DFR Holdings has the
right to designate at least two (2) Directors to the Board pursuant to Section
3.1, and (B) the remainder of the Directors shall be Independent Directors
designated to the Nominating Committee by approval of a majority of the Board;
and
(iii)    to the extent required by applicable Law, an audit committee, which
shall have at least three (3) members and be comprised entirely of Independent
Directors who meet the independence requirements for audit committee members
promulgated by NASDAQ and the SEC (including Rule 5605(c)(2) of the NASDAQ
Marketplace Rules and Rule 10A-3(b)(1) under the Exchange Act). The Nominating
Committee shall take, or cause to be taken, all Necessary Action to cause a
sufficient number of the Independent Directors designated pursuant to Section
3.1(b)(iii) to meet the independence requirements for audit committee members
promulgated by NASDAQ and the SEC (including Rule 5605(c)(2) of the NASDAQ
Marketplace Rules and Rule 10A-3(b)(1) under the Exchange Act).
(b)    The Board shall not establish or maintain any other committees without
the prior written consent of the Investor. Without limitation of the foregoing,
the strategic committee of the Board shall be dissolved on or prior to the
Effective Date and shall not be re-formed without the prior written consent of
the Investor.
Section 3.4    Board Observers. In addition to the rights of DFR Holdings in
Section 3.1, DFR Holdings (for so long as the Investor Shares represent at least
fifteen percent (15%) of the Outstanding Stock) shall be entitled to designate
one observer to attend (but not vote) at all meetings of the Board and each
committee of the Board; provided, that notwithstanding anything herein to the
contrary, the Board or such committee may exclude any such observer from access
to any materials or meeting or portion thereof if (a) the Board or such
committee (as applicable) determines in good faith to so exclude such observer,
including if the Board or such committee (as applicable) determines in good
faith that upon advice of counsel, such exclusion is reasonably necessary to
preserve the attorney-client privilege or (b) such observer has not entered into
a confidentiality agreement in form and substance reasonably satisfactory to the
Company.
Section 3.5    Transactions with Related Persons. The Company shall not, and
shall not permit any Subsidiary of the Company to, without first having obtained
the approval of a majority of the Independent Directors (whether at a meeting of
the Board or any committee thereof, or in writing), enter into or commit to
enter into any Contract, arrangement or understanding between (x) the Company
and its direct or indirect Subsidiaries, on the one hand, and (y) the Investor,
any Affiliate of the Investor or any related person within the meaning of

15    
NY\6038815.13

--------------------------------------------------------------------------------




Item 404 of Regulation S-K promulgated under the Exchange Act, on the other
hand, in each case, other than (i) transactions that do not constitute a
transaction with a related person within the meaning of Item 404 of Regulation
S-K promulgated under the Exchange Act (treating the Investor and each of its
Affiliates as a related person for such purposes) and (ii) this Agreement, the
Registration Rights Agreement, the Convertible Notes and the Management
Agreement, and the transactions contemplated by each of the foregoing Contracts
(each as in effect on the Effective Date, without giving effect to any amendment
or modification thereto, or waiver thereunder, unless such amendment,
modification or waiver was approved by a majority of the Independent Directors
then serving on the Board pursuant to this Section 3.5).
Section 3.6    Preemptive Rights.
(a)    For so long as the Investor Beneficially Owns Investor Shares
representing at least five percent (5%) of the Denominator Shares, the Investor
shall have, the right to purchase, in accordance with the procedures set forth
herein, its pro rata portion, calculated based on the number of the Investor
Shares as a percentage of the Denominator Shares prior to issuance of the New
Shares (the Investor’s “Pro Rata Portion”) of any New Shares that the Company
may, from time to time, propose to sell and issue (hereinafter referred to as
the “Preemptive Right”).
(b)    In the event that the Company proposes to issue and sell New Shares, the
Company shall notify the Investor in writing with respect to the proposed New
Shares to be issued (the “New Shares Notice”). Each New Shares Notice shall set
forth: (i) the number of New Shares proposed to be issued by the Company and the
purchase price therefor; (ii) the Investor’s Pro Rata Portion of such New
Shares; and (iii) any other material term (including, if known, the expected
date of consummation of the purchase and sale of the New Shares).
(c)    The Investor (together with its Affiliates) shall be entitled to exercise
its right to purchase New Shares by delivering an irrevocable written notice to
the Company within fifteen (15) days from the date of receipt of any such New
Shares Notice specifying the number of New Shares to be subscribed, which in any
event can be no greater than the Investor’s Pro Rata Portion of such New Shares
at the price and on the terms and conditions specified in the New Shares Notice.
(d)    If the Investor (together with its Affiliates) does not elect within the
applicable notice period described above to exercise its Preemptive Rights with
respect to any of the New Shares proposed to be sold by the Company, the Company
shall have ninety (90) days after expiration of such notice period to sell such
unsubscribed New Shares proposed to be sold by the Company, at a price and on
terms no more favorable to the purchaser than those set forth in the New Shares
Notice. If the Company does not consummate the sale of the unsubscribed New
Shares in accordance with the terms of the New Shares Notice within such ninety
(90)-day period, then the Company may not issue or sell such New Shares unless
it sends a new New Shares Notice and once again complies with the provisions of
this Section 3.6 with respect to such New Shares.

16    
NY\6038815.13

--------------------------------------------------------------------------------




(e)    The Investor (together with its Affiliates) shall take up and pay for any
New Shares that the Investor (together with its Affiliates) has elected to
purchase pursuant to the Preemptive Right upon closing of the issuance of the
New Shares, and shall have no right to acquire such New Shares if the issuance
thereof shall not be consummated.
Section 3.7    Standstill.
(a)    The Investor shall not acquire Beneficial Ownership of shares of Common
Stock or Other Capital Stock, or any security which is convertible into Common
Stock or Other Capital Stock if such acquisition would result in the Investor
Beneficially Owning a percentage of the Outstanding Stock that is equal to or
greater than the Cap Percentage, except:


(i)    if such acquisition is pursuant to (A) a tender offer or exchange offer
for outstanding shares of Common Stock made by the Investor or of any Affiliate
thereof and is approved by not less than a majority of the Independent Directors
or (B) a tender offer or exchange offer made by the Investor or any Affiliate
thereof for outstanding shares of Common Stock and where not less than a
majority of the Subject Shares (as defined below) are tendered into such offer;
(ii)    acquisitions of Common Stock issued (including pursuant to exercise of
stock options granted) to any Director designated by the Investor in respect of
such Director’s service on the Board;
(iii)    acquisitions of Common Stock pursuant to any stock split, stock
dividend or the like effected by the Company; and
(iv)    acquisitions approved by a majority of the Independent Directors then
serving on the Board (including pursuant to any merger, acquisition or other
transaction that is approved by a majority of the Independent Directors then
serving on the Board).
As used in this Section 3.7(a), “Subject Shares” means the then outstanding
shares of Common Stock and Other Capital Stock not Beneficially Owned by the
Investor.
(b)    All of the restrictions set forth in this Section 3.7 shall terminate in
respect of the Investor upon the earlier to occur of:
(i)    the entry by the Company into a definitive agreement with any Person
providing for: (x) a recapitalization, merger, share exchange, business
combination or similar extraordinary transaction as a result of which the
Persons that Beneficially Own the voting securities of the Company (immediately
prior to the consummation of such transaction) would cease to (immediately after
consummation of such transaction) Beneficially Own voting securities entitling
them to vote a majority or more of the Outstanding Stock in the elections of
directors of the Company at any annual or special meeting (or, if the Company is
not the surviving or resulting entity, the equivalent governing body of such
surviving or resulting entity); (y) a sale of all or substantially all of the
assets the Company (determined on a consolidated basis), in one transaction or
series of related transactions; or (z) the acquisition (by purchase,

17    
NY\6038815.13

--------------------------------------------------------------------------------




merger or otherwise) by any Person (including any syndicate or group deemed to
be a “person” under Section 13(d)(3) of the Exchange Act) of Beneficial
Ownership of voting securities of the Company entitling that Person to vote a
majority of the Outstanding Stock (the transactions described in clauses (x),
(y) and (z) of this subsection being each hereinafter referred to as a
“Transaction Agreement”); and
(ii)    such date as the Investor Shares represent less than five percent (5%)
of the Outstanding Stock (after giving effect to any Cure Purchase hereunder).
(c)    Notwithstanding anything to the contrary in Section 5.1 and Section 5.12,
the provisions of this Section 3.7 may not be terminated, amended or modified
unless such termination, amendment or modification is approved by a majority of
the Independent Directors then serving on the Board.
Article IV    
NON SOLICITATION
Section 4.1    Non Solicitation.
(a)    Without the consent of the Board, for so long as the Investor holds
Investor Shares representing at least five percent (5%) of the Outstanding Stock
and for twelve (12) months thereafter (the “Tail Period”), the Investor and its
Affiliates shall not, directly or indirectly:
(i)    solicit for employment or any similar arrangement or hire any employee of
the Company or any of its Affiliates; provided, however, that this Section 4.1
shall not prohibit the hiring of a person (A) whose employment has been
terminated by the Company without any solicitation or encouragement by the
Investor or any of its Affiliates more than six (6) months prior to the date of
the solicitation or hiring of such person by the Investor or any of its
Affiliates or (B) who responds to general solicitations of employment through
advertisements or other means not targeted specifically to such employees; or
(ii)    solicit, or attempt to solicit or induce, on behalf of any Person other
than the Company or any of its Subsidiaries, any person or entity that is (or
was during the one (1) year period prior to any solicitation by the Investor or
its Affiliates) a Company Investor or Company Client or an investment advisor or
collateral manager to any Company Investor or Company Client to (A) terminate,
reduce or otherwise adversely modify its relationship with the Company or any of
its Subsidiaries, or (B) to otherwise use the investment management services
provided by a Person other than the Company or any of its Subsidiaries.
(b)    So long as the Investor or any of its Affiliates owns (other than in a
fiduciary capacity or subject to a similar duty or standard of care) any Equity
Interests or debt securities issued by any, as applicable, Company CDO Issuer or
CypressTree CLO Issuer and the Company or its Affiliates (or its successor if
such successor is Affiliated with the Company) is the manager under the
applicable Company CDO Management Agreement or CypressTree CLO Management
Agreement, respectively, the Investor agrees (and agrees to cause its
Affiliates)

18    
NY\6038815.13

--------------------------------------------------------------------------------




(i) not to vote such Equity Interests or debt securities in favor of the
redemption of any securities issued by such Company CDO Issuer or CypressTree
CLO Issuer under any indenture among the Company CDO Issuer Documents or
CypressTree CLO Issuer Documents, respectively, and (ii) not to vote in favor of
removal of the Company or any of its Affiliates as the manager under such
Company CDO Management Agreement or CypressTree CLO Management Agreement.
Article V    
MISCELLANEOUS
Section 5.1    Termination of Agreement.
(a)    This Agreement shall continue in effect until:
(i)    Terminated by written agreement of the Company and DFR Holdings; or
(ii)    Terminated by the Company with fifteen (15) days’ prior written notice
to the Investor (the “Termination Notice”) upon such time as the Investor Shares
represent less than five percent (5%) of the Outstanding Stock; provided,
however, that this Section 5.1(a)(ii) shall apply only if, prior to delivery by
the Company of the Termination Notice to the Investor, the Company has delivered
to the Investor a Dilution Notice in accordance with Section 3.1(d)(iii) hereof
(mutatis mutandis) and the Investor has not, within the respective time periods
specified in Section 3.1(d)(iii) (mutatis mutandis), given the Company written
notice of their intention to effect a Cure Purchase and consummated such Cure
Purchase.


(b)    The obligations of the Investor pursuant to Section 4.1 shall survive the
termination of this Agreement as to the Investor until the expiration of the
Tail Period. .
Section 5.2    Expenses. Except as otherwise expressly set forth herein, each
party hereto shall pay its own costs and expenses (including all legal,
accounting, broker, finder and investment banker fees) relating to this
Agreement, the negotiations leading up to this Agreement and the transactions
contemplated hereby.
Section 5.3    Notices. All notices, demands and other communications pertaining
to this Agreement (“Notices”) shall be in writing and addressed as follows:
If to the Company:


CIFC Corp.
250 Park Avenue, 5th Floor
New York, NY 10177
Attention: Robert C. Milton III
E-mail: rmilton@cifc.com


with copies to:


Davis Polk & Wardwell LLP

19    
NY\6038815.13

--------------------------------------------------------------------------------




450 Lexington Avenue
New York, NY 10017
Attention: William H. Aaronson, Esq.
Facsimile: 212-701-5397
E-mail: william.aaronson@davispolk.com


If to DFR Holdings:


DFR Holdings, LLC
c/o Columbus Nova
900 Third Avenue, 19th Floor
New York, NY 10022
Attention: Paul Lipari
Facsimile: (212) 308-6623


with copies to:


Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention:    James C. Gorton, Esq.
David S. Allinson, Esq.
Facsimile:    (212) 751-4864
E-mail:        James.Gorton@lw.com
David.Allinson@lw.com


Notices shall be deemed given (a) on the first (1st) business day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery, (b) upon machine generated acknowledgement of
receipt after transmittal by facsimile if so acknowledged to have been received
before 5:00 p.m. on a business day at the location of receipt and otherwise on
the next following business day or (c) when sent, if sent by electronic mail
before 5:00 p.m. on a business day at the location of receipt and otherwise the
next following business day. Any party may change the address to which Notices
under this Agreement are to be sent to it by giving written notice of a change
of address in the manner provided in this Agreement for giving Notice.
Section 5.4    Governing Law. EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO THE ELECTION OR REMOVAL OF DIRECTORS ARE APPLICABLE, THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW
RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.
Section 5.5    Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably consents and agrees that any action,
suit or proceeding arising in

20    
NY\6038815.13

--------------------------------------------------------------------------------




connection with any disagreement, dispute, controversy or claim, in whole or in
part, arising out of, related to, based upon or in connection with this
Agreement or the subject matter hereof shall be brought only in the courts of
the State Courts of the State of New York, New York County or the United States
District Court located in the State of New York, New York County, (b) hereby
waives to the extent not prohibited by applicable Law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court and (c) hereby agrees not to commence any such action other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action
to any court other than one of the above-named courts whether on the grounds of
forum non conveniens or otherwise. Each party hereby (i) consents to service of
process in any such action in any manner permitted by New York law, (ii) agrees
that service of process made in accordance with clause (i) or made by registered
or certified mail, return receipt requested, at its address specified pursuant
to Section 5.3, shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.
Section 5.6    Specific Performance. The parties to this Agreement each
acknowledge that each party would not have an adequate remedy at law for money
damages in the event that any of the covenants hereunder have not been performed
in accordance with their terms, and therefore agree that each other party hereto
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which such Party may be entitled. Each of the Parties hereby
waives (i) any defenses in any action for specific performance, including the
defense that a remedy at law would be adequate and (ii) any requirement under
any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.
Section 5.7    Waiver of Jury Trial. The parties each hereby waive trial by jury
in any judicial proceeding involving, directly or indirectly, any matters
(whether sounding in tort, contract or otherwise) in any way arising out of,
related to or connected with this Agreement or the transactions contemplated
hereby.
Section 5.8    Binding Effect; Persons Benefiting; Assignment. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement is
intended or shall be construed to confer upon any Person other than the parties
hereto and their respective successors and permitted assigns any right, remedy
or claim under or by reason of this Agreement or any part hereof. Without the
prior written consent of the other party hereto, this Agreement may not be
assigned by either party hereto and any purported assignment made without such
consent shall be null and void.

21    
NY\6038815.13

--------------------------------------------------------------------------------




Section 5.9    Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and each of which shall constitute one and the same
instrument.
Section 5.10    Entire Agreement. This Agreement, including the Schedules,
Exhibits, Annexes, certificates and lists referred to herein, any documents
executed by the Parties simultaneously herewith or pursuant thereto constitute
the entire understanding and agreement of the Parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, written or oral, between the Parties with respect to such
subject matter (including without limitation, the Original Agreement). Each of
the Company and DFR Holdings hereby agrees, approves and consents, by its
signature hereto, that the Original Agreement be, and hereby is, amended and
restated in its entirety to read as set forth herein.
Section 5.11    Severability. If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.
Section 5.12    Amendments and Waivers. This Agreement may not be amended,
altered or modified except by written instrument executed by the Investor and
the Company and approved by a majority of the Independent Directors then serving
on the Board (whether at a meeting of the Board or any committee thereof, or in
writing); provided, however, that this Agreement may be amended without the
consent of the Investor if the Investor Shares represent less than five percent
(5%) of the Outstanding Stock (after giving effect to any Cure Purchase
hereunder), except that Section 4.1 may not be so amended in a manner that
adversely affects the Investor without the Investor’s consent. The failure by
any party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision nor in any way
to affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance. Any waiver made by any party
hereto in connection with this Agreement shall not be valid unless agreed to in
writing by such party.
Section 5.13    Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement shall impair any
such right, power, or remedy of such party, nor shall it be construed to be a
waiver of or acquiescence to any breach or default, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

22    
NY\6038815.13

--------------------------------------------------------------------------------




Section 5.14    Mutual Drafting; Interpretation. Each party hereto has
participated in the drafting of this Agreement, which each such party
acknowledges is the result of extensive negotiations between the parties. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision.


[Remainder of Page Left Blank]

23    
NY\6038815.13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
COMPANY:


CIFC CORP.




By:    /s/ Robert C. Milton III
Name:    Robert C. Milton III
Title:    General Counsel and Secretary




DFR HOLDINGS:


DFR HOLDINGS, LLC




By:    /s/ Andrew Intrater
Name: Andrew Intrater
Title:    Authorized Signatory



24    
NY\6038815.13